Ingraham, P. J.
(dissenting):
I do not think the relation between thé defendant Barry and the vendors of the property at. the time the defendant Barry acquired an interest in it justified a finding that Barry violated any obligation he was under to. the vendors. He went to the vendors as representing a purchaser. At that time the undisputed evidence is that he had no other interest in the property *783and acted in no other capacity. After the sale was arranged and the vendors had executed an agreement of sale, at the request of the purchaser he became interested in the purchase, hut at the time he became interested nothing remained to he done to-carry out the transaction.' The vendors relied upon their own information as to the value of the property and not upon Barry and the fact that they subsequently paid him a commission for bringing to. them a purchaser does not, I think, justify a finding that he at any time violated any duty he owéd to the vendors. Unless we are prepared to hold that a person who occupies this relation of a broker can never afterwards he interested in property, the sale of which he has negotiated, I do not see that this judgment can be sustained.
But whatever may he said as to Barry, it seems to me that upon no principle can the estate of Martin, the vendee, he held liable. Martin occupied no relation to the vendors except as the purchaser of their property. Barry had been his representative and had procured a contract, for the purchase of the property by Martin. Certainly upon no principle can it be said that Martin was guilty of any fraud, deceit or violation of a trust which justified the court in awarding a judgment against his estate. There is not the slightest suspicion of evidence that Martin obtained any advantage from the vendors by reason of his subsequent transaction with Barry.
Assuming, however, that a judgment could be sustained determining that Barry held whatever property he acquired in trust for the vendors there was. no justification for awarding a money judgment against Barry and the Martin estate. Barry still retains the interest in the property that he acquired and the only judgment to which the plaintiffs could be entitled was a determination that Barry’s interest in the property was held in trust for the vendors and that he was hable to account for any profits that he made-out of the transaction. As no profits had been made no .money judgment could be awarded. It is possible that the plaintiffs would be entitled to a judgment requiring Barry to reconvey to the vendors the interest in the property acquired by him upon payment by the vendors, to Barry of one-half of the price which they had received for the property and also compel Barry to account for any rents *784that he had received over and above the cost of carrying the property; but the judgment in its present form would seem to me to he opposed to all the principles that have been applied in actions of this kind. *
I, therefore, dissent.
Laughlin, J., concurred.
Judgment affirmed, with costs.